Citation Nr: 1451225	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-17 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to a rating in excess of 10 percent for right plantar fasciitis with pes cavus.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served in the Army National Guard, on active duty for training from July to October 1987, and on active duty from December 2000 to November 2001, from October 2003 to April 2005, and from October 2007 to March 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for his right foot disability and assigned a 0 percent rating.  A June 2012 rating decision increased the rating to 10 percent.  In March 2011, a hearing was held before a decision review officer at the RO, but the transcript was not associated with the record.  The Veteran was notified that the hearing transcript was unavailable, and offered opportunity for another hearing.  He did not respond or request another hearing.  He has confirmed that he does not want a hearing before the Board.


FINDING OF FACT

The Veteran's right plantar fasciitis with pes cavus is not shown to have been manifested by severe symptoms; there is no evidence of symptoms such as marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities, or any other such symptoms.


CONCLUSION OF LAW

A rating in excess of 10 percent for right plantar fasciitis with pes cavus is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5299- 5276 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the June 2009 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2012 statement of the case provided notice on the "downstream" issue of entitlement to an increased initial rating.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The Veteran's pertinent VA treatment records have been secured.  The RO arranged for VA foot examinations in March 2009 and March 2011.  The Board finds these examinations to be adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.   

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As this appeal is from the initial rating assigned with the award of service connection, "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

The Veteran's right plantar fasciitis was originally assigned a 0 percent rating under Code 5278 (for pes cavus).  He was subsequently assigned a 10 percent rating under Code 5299-5276 (by analogy to flatfoot) for the entire period under consideration, i.e., from the date of award of service connection.  The Board finds the analogous rating chosen is the most appropriate for the disability picture presented. Consequently, the focus is on the schedular criteria that would provide for a rating in excess of 10 percent.

Where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, a 10 percent rating is assigned.  Where flatfoot is unilateral and severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 20 percent rating is assigned.  Where flatfoot is unilateral and pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances, a 30 percent rating is assigned.  38 C.F.R. § 4.71a, Code 5276.  

Under Code 5278, a 10 percent rating is warranted for claw foot (pes cavus) that is unilateral, with great toe dorsiflexed, some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads.  A 20 percent rating is warranted where claw foot is unilateral, with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  38 C.F.R. § 4.71a, Code 5278.

Under Code 5284, a 10 percent rating is warranted for other foot injuries that are moderate.  Moderately severe and severe other foot injuries are to be rated 20 and 30 percent, respectively.  A note to Code 5284 provides that a 40 percent rating will be assigned where there is an actual loss of use of the foot. 

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.   
On March 2009 VA general examination, the Veteran reported that his right foot and heel pain began in 2005.  He described it as "particularly bad" in the mornings.  The examiner noted a diagnosis of heel spur in 2007 and that the Veteran was given a silicone heel pad.  The Veteran reported that while inserts and arch supports help, he is limited in performing his physical fitness test and in driving for prolonged periods.  On physical examination, his right foot and gait were normal.  There was no painful motion, edema, weakness, instability, tenderness; there were no functional limitations on standing or walking; there was no evidence of abnormal weight-bearing.  His Achilles tendon was in proper alignment and there was no pain on manipulation.  There was normal range of motion of the toes and a well-preserved heel arch.  A March 2009 X-ray showed a high arch and pes cavus deformity with no other focal radiographic abnormalities.  The diagnosis was plantar fasciitis of the right foot with a history of right heel spur.

An undated VA treatment record notes the Veteran's report of right heel pain since 2004, with pain worse in the mornings and after prolonged standing.  He also reported almost daily sharp pain that occurs when weight is placed on the foot or when the foot is actively moved.  On physical examination, there was no tenderness and no limitation of motion.

A July 2009 VA treatment record notes right foot tenderness of the plantar fascia at the medial heel, as well as tenderness at the metatarsal heads.  X-rays revealed a dorsiflexed calcaneus with pes cavus but no plantar calcaneal spur.  Recalcitrant plantar fasciitis of the right heel was diagnosed, with symptoms noted to be controlled by activity modification (no running).  The Veteran was given custom-molded inserts for his right shoe.

A November 2009 physician's report notes a diagnosis of right foot plantar fasciitis.  The Veteran's prognosis was listed as fair, with symptoms expected to recur off and on due to a high arch in the right foot.  He was placed on a permanent profile.

On March 2011 VA foot examination, the Veteran reported that custom-molded inserts for his right shoe have considerably helped his symptoms, although he is still unable to run and was placed on a permanent profile.  He is unable to drive for more than two hours and cannot stand for more than seven to eight hours a day.  He is able to walk without limitation.  On physical examination, there was no tenderness to palpation, no pain on manipulation, and no tenderness over the heel.  Range of motion of the toes was normal and the Achilles tendon was in proper alignment.  Other than a cavus deformity of the right foot, no other abnormalities were noted.  The diagnosis was plantar fasciitis of the right foot with pes cavus deformity.

The Veteran's service-connected right plantar fasciitis with pes cavus is rated 10 percent disabling (as flatfoot) under Code 5299-5276 throughout the period for consideration.  The next higher rating for flatfoot, 20 percent, is warranted for severe unilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The evidence does not show that the Veteran's right foot disability has been manifested by symptoms meeting or approximating these criteria at any time under consideration.  There has been no evidence of marked deformity, no swelling, no characteristic callosities, and no pain on manipulation and use accentuated so to warrant a higher rating under Code 5276.   The March 2009 VA examiner found no tenderness to palpation, no swelling, no fatigability, and no pain on motion.  The March 2011 VA examiner noted there were no signs of painful motion, no tenderness to palpation, and no tenderness over the heel.  Range of motion of the toes was normal, and the Achilles tendon was in proper alignment.  While the Veteran has reported more severe symptoms (as on the undated VA treatment record noted above), they have not been found/confirmed on objective examination.

There is also nothing to show that the Veteran's right plantar fasciitis with pes cavus would warrant a higher rating alternatively under Code 5278.  To warrant a 20 percent rating for pes cavus, the unilateral claw foot must be manifested by symptoms such as all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  While the evidence reflects some tenderness at the metatarsal heads, such tenderness has not been identified as marked.  Further symptoms associated with a 20 percent rating such as all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, or shortened plantar fascia, are not shown.  (Notably, these criteria are stated in the conjunctive, i.e., all must be shown to warrant the higher rating).  Thus a rating in excess of 10 percent under Code 5278 is not warranted.

Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), 5283 (hammer toe), and 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable as they pertain to musculoskeletal deformities other than those for which service connection has been established.  Furthermore, the Veteran's symptoms are not shown to be moderately severe, so to warrant a higher rating under Code 5284 for general foot injuries.  Although he is restricted from engaging in more strenuous activities (such as running), the symptoms have been relieved with inserts.

Regarding the Veteran's assertions that his right plantar fasciitis with pes cavus is more severe than reflected by the rating currently assigned, the Board acknowledges that he is competent to testify as to symptoms he experiences, including foot pain.  See Barr, 21 Vet. App. at 303.  However, the objective evidence does not show actual manifestations that meet or approximate the criteria for the next higher rating.   

The Board has also considered whether referral of this claim for extraschedular consideration is indicated.  There is no objective evidence or allegation suggesting that the disability picture presented by the Veteran's service-connected right plantar fasciitis with pes cavus is exceptional or that schedular criteria are inadequate.  The rating criteria reasonably describe and contemplate the symptoms and severity of his disability and there are no manifestations (or impairments) not contemplated by the schedular criteria.  A higher rating is available under the schedular criteria for his service-connected disability; however, as discussed above, the criteria for such ratings are not met. There is likewise no evidence of such factors as frequent hospitalizations for the disability or related marked interference with employment.  Therefore, referral of this issue for consideration of an extraschedular rating is not necessary.   Thun v. Peake, 22 Vet. App. 111 (2008).   


The matter of entitlement to a total disability based on individual unemployability rating is not raised by the record as there is no indication that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   


ORDER

A rating in excess of 10 percent for right plantar fasciitis with pes cavus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


